         Case 1:11-cv-01735-CRC Document 136 Filed 11/12/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 HELMERICH & PAYNE
 INTERNATIONAL DRILLING CO.,

                        Plaintiff,
 vs.
                                                          Case No. 1:11-cv-01735-CRC
 BOLIVARIAN REPUBLIC OF
 VENEZUELA, PETRÓLEOS DE
 VENEZUELA, S.A., and PDVSA
 PETRÓLEO, S.A.,

                         Defendants.


                                     JOINT STATUS REPORT

       On February 15, 2019, this Court stayed all proceedings in this action and ordered

Plaintiff Helmerich & Payne International Drilling Co. (“H&P-IDC”) to provide a status report

every 90 days until otherwise ordered. See Order, ECF No. 133. H&P-IDC filed its first status

report on May 15, 2019 and a second status report on August 14, 2019, requesting that the stay

be maintained. ECF Nos. 134, 135. After the second status report, the Court ordered that

subsequent reports shall be jointly filed.

       The political situation in Venezuela remains materially unchanged and continues to

prevent this litigation from moving forward. Defendants can neither produce documents in the

control of Petróleos de Venezuela or PDVSA Petróleo nor produce corporate representatives of

those defendants for deposition. Under these circumstances, it is impracticable for this litigation

to proceed. The parties agree that the stay should remain in place, subject to motion by any party

to dissolve the stay for good cause shown, and that the parties should submit joint status reports

every 90 days until such time as the stay is dissolved.
       Case 1:11-cv-01735-CRC Document 136 Filed 11/12/19 Page 2 of 3



Dated: November 12, 2019           Respectfully submitted,

                                   WILMER CUTLER PICKERING HALE AND
                                   DORR LLP

                                   /s/ David W. Ogden
                                   David W. Ogden (D.C. Bar No. 375951)
                                   David W. Bowker (D.C. Bar No. 989309)
                                   1875 Pennsylvania Avenue, NW
                                   Washington D.C. 20006
                                   Tel.: (202) 663-6000
                                   Fax: (202) 663-6363
                                   e-mail: david.ogden@wilmerhale.com

                                   Attorneys for Plaintiff

                                   HOGAN LOVELLS US LLP

                                   /s/ William L. Monts III
                                   William L. Monts III (D.C. Bar No. 428856)
                                   555 Thirteenth Street, NW
                                   Washington, DC 20004-1009
                                   Tel.: (202) 637-5600
                                   Fax: (202) 637-5910
                                   Email: william.monts@hoganlovells.com

                                   Bruce D. Oakley (D.C. Bar No. TX0102)
                                   Hogan Lovells US LLP
                                   609 Main Street, Suite 4200
                                   Houston, TX 77002
                                   Tel. (713) 632-1400
                                   Fax: (713) 632-1401
                                   Email: bruce.oakley@hoganlovells.com

                                   Attorneys for Defendant
                                   Bolivarian Republic of Venezuela

                                   CURTIS, MALLET-PREVOST,
                                   COLT & MOSLE LLP

                                   /s/ Joseph D. Pizzurro
                                   Joseph D. Pizzurro, Esq. (D.C. Bar No.
                                   468922)
                                   1717 Pennsylvania Avenue, N.W.
                                   Washington, D.C. 20006
                                   Tel.: (202) 452-7373
Case 1:11-cv-01735-CRC Document 136 Filed 11/12/19 Page 3 of 3



                            Fax: (202) 452-7333
                            Email: jpizzurro@curtis.com

                            Robert B. García, Esq. (pro hac vice)
                            Kevin A. Meehan, Esq. (pro hac vice)
                            101 Park Avenue
                            New York, New York 10178
                            Tel.: (212) 696-6000
                            Fax: (212) 697-1559

                            Attorneys for Defendants Petróleos de
                            Venezuela, S.A. and PDVSA Petróleo, S.A.
